Title: From George Washington to Brigadier General William Smallwood, 18 July 1777
From: Washington, George
To: Smallwood, William



Sir,
Head Quarters Camp at Clove [N.Y.] July 18th 1777

A long time since, you wrote to me, asking my directions whether you should come on to join the army, with second division of the troops of your state; or should stay behind to forward the remaining recruits—in answer to which I recommended to you to accompany the second division. I expected ere this to have had the pleasure of seeing you at Camp, and I am intirely at a loss to conceive what can have been the cause of your detention to so late a period. Your presence at the head of your brigade in this interesting season cannot be dispensed with, and I therefore request, that if you should not be on your way before, you will immediately on the receipt of this hasten to the army with all the dispatch you possibly can make. I am Sir Your most Obedient servant

Go: Washington

